PER CURIAM.
The order of the Department of Banking and Finance denying petitioner participation in a hearing pursuant to Section 120.57, *349Florida Statutes (Supp.1976), is REVERSED. Gadsden State Bank v. Lewis, 348 So.2d 343 (Fla. 1st DCA, op. filed this date). The cause is REMANDED to the Department for further proceedings. The Department’s order dated January 3, 1977, issued January 21, 1977, granting respondent Florida Bank branch banking authority at 2000 South Ridgewood Avenue in South Daytona Beach, Florida, is nullified by the error in the interlocutory order we here reverse. Pending final agency action in accordance with our decision in Gadsden, Florida Bank may at its risk and by leave of the Department proceed with such site preparations as are reasonably necessary to preserve the benefit of preparations already made, or with operation if the bank is now operating.
REVERSED.
BOYER, C. J., and McCORD and SMITH, JJ., concur.